
	

113 S576 IS: Small Public Housing Agency Opportunity Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 576
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Johanns (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reform laws relating to small public housing agencies,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Public Housing Agency
			 Opportunity Act of 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Although small
			 public housing agencies are numerous, they administer only a small fraction of
			 the financial resources provided under the Federal housing programs.
				(2)The oversight of
			 small public housing agencies by the Department of Housing and Urban
			 Development is disproportionate to the financial risk the operations of these
			 agencies pose to the Federal Government.
				(3)Small public
			 housing agencies perform better than larger agencies, as public housing agency
			 performance is presently measured by the Federal Government.
				(4)The Department of
			 Housing and Urban Development should deploy its administrative oversight
			 resources in a manner that reflects relative risk to the Federal
			 Government.
				(5)Regulatory and
			 administrative burdens that may be reasonable for larger public housing
			 agencies may not be so for smaller public housing agencies with more limited
			 resources.
				(6)Eliminating
			 unnecessary or unreasonable regulatory and administrative burdens will improve
			 the effectiveness of small public housing agencies as providers of housing
			 assistance to low-income families.
				(7)Small public
			 housing agencies and their residents would benefit from, and small public
			 housing agencies should be afforded, maximum flexibility in the use of their
			 resources.
				(8)Congress and the
			 Department of Housing and Urban Development should reduce administrative and
			 regulatory burdens on small public housing agencies.
				(9)Public housing
			 revitalization funding has been largely unavailable to small public housing
			 agencies.
				(10)Congress should
			 establish a program of assistance to enable public housing revitalization
			 activities by small public housing agencies.
				(11)Small public
			 housing agencies and their residents would benefit from conversion of their
			 public housing projects to projects assisted with project-based section 8
			 rental assistance.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to assure the
			 long-term viability and effectiveness of the small public housing agencies and
			 the housing assistance programs they operate;
				(2)to ensure that
			 small public housing agencies are not subject to unnecessary Federal regulatory
			 control and administrative requirements;
				(3)to afford
			 flexibility to small public housing agencies in the use of their
			 resources;
				(4)to adjust Federal
			 oversight requirements for small public housing agencies to better reflect
			 financial risk to the Federal Government and the relative resources of such
			 agencies;
				(5)to explore
			 innovative approaches to simplifying determination of income and tenant rents;
			 and
				(6)to ensure that
			 small public housing agencies have access to the resources necessary for the
			 modernization and revitalization of their public housing stock.
				3.Small public
			 housing agencies
			(a)In
			 generalTitle I of the United
			 States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the
			 end the following:
				
					37.Small public
				housing agencies
						(a)DefinitionsIn
				this section, the following definitions shall apply:
							(1)Housing voucher
				programThe term housing voucher program means a
				program for tenant-based assistance under section 8.
							(2)Small public
				housing agency
								(A)In
				generalThe term small public housing agency means a
				public housing agency for which the sum of the number of public housing
				dwelling units administered by the agency and the number of vouchers under
				section 8(o) administered by the agency is 550 or fewer.
								(B)TransitionA
				public housing agency that qualifies as an eligible small public housing agency
				but subsequently fails to meet the qualification criterion in subsection (a)
				shall remain an eligible small public housing agency for 3 additional years to
				provide for a transition to noneligible status in order to avoid disruption in
				the plans and projects undertaken by the agency.
								(3)Troubled small
				public housing agencyThe term troubled small public
				housing agency means a small public housing agency designated by the
				Secretary as a troubled small public housing agency under subsection
				(c)(4).
							(b)ApplicabilityExcept
				as otherwise provided in this section, a small public housing agency shall be
				subject to the same requirements as a public housing agency.
						(c)Program
				inspections and evaluations
							(1)Public housing
				projects
								(A)Physical
				inspections
									(i)Frequency
										(I)Inspection by
				the SecretaryThe Secretary shall carry out an inspection of the
				physical condition of a small public housing agency’s public housing projects
				not more frequently than once every 3 years, unless the agency has been
				designated by the Secretary as troubled small public housing agency based on
				deficiencies in the physical condition of its public housing projects.
										(II)Inspection by
				agenciesA small public housing agency shall not be subject to
				section 6(f)(3), and the Secretary may not otherwise require the small public
				housing agency to inspect its public housing units.
										(ii)StandardsThe
				Secretary shall apply to small public housing agencies the same standards for
				the acceptable condition of public housing projects that apply to projects
				assisted under section 8.
									(B)Financial
				conditionThe Secretary shall determine the financial condition
				of a small public housing agency’s public housing program solely on the basis
				of the ratio of current assets to current liabilities. A ratio of at least 1
				shall result in a determination that the financial condition of a small public
				housing agency is acceptable.
								(C)Management
				condition
									(i)Determination
										(I)In
				generalExcept as provided in clause (ii), the Secretary shall
				determine the management condition of a small public housing agency’s public
				housing program solely on the basis of the ratio of vacant unit months to
				eligible unit months.
										(II)RatioExcept
				as provided in subclause (III), a ratio of not more than 10 percent shall
				result in a determination that the management condition of a small public
				housing agency is acceptable.
										(III)ExceptionIn
				determining the management condition of a program or project of a small public
				housing agency with an extremely low number of public housing units, the
				Secretary may apply a ratio or standard that is different than the standard
				under this subparagraph.
										(ii)Changing
				market conditionsIn determining the management condition of a
				small public housing agency’s public housing program, the Secretary shall take
				into consideration a demonstration by the small public housing agency that its
				inability to lease an adequate number of units is a result of changes in market
				conditions.
									(2)Housing voucher
				program
								(A)Physical
				inspection of assisted unitsA small public housing agency
				administering assistance under section 8(o) shall make periodic physical
				inspections of each assisted dwelling unit not less frequently than once every
				3 years, to determine whether the unit is maintained in accordance with the
				requirements under section 8(o)(8)(A).
								(B)Management
				assessmentThe Secretary shall evaluate the management of a
				voucher program of a small public housing agency solely on the basis of the
				lease-up rate or the budget utilization rate of the small public housing
				agency. A lease-up rate or budget utilization rate of at least 90 percent shall
				result in a determination that the management of the voucher program is
				acceptable.
								(3)High-performing
				agenciesThe Secretary shall designate a small public housing
				agency as a high-performing agency if the Secretary determines that the small
				public housing agency exceeds the criteria for acceptability established under
				paragraphs (1) and (2) by an extent established by the Secretary, by
				rule.
							(4)Troubled small
				public housing agencies
								(A)Public housing
				programNotwithstanding any other provision of law, the Secretary
				may designate a small public housing agency as a troubled small public housing
				agency with respect to the public housing program of the small public housing
				agency only if the Secretary determines that the agency—
									(i)has
				failed—
										(I)to maintain its
				public housing units in a satisfactory physical condition, based upon an
				inspection conducted by the Secretary; and
										(II)to correct
				deficiencies before the date that is 90 days after the date on which the
				Secretary verifies the inspection results;
										(ii)does not have at
				the end of its fiscal year an acceptable ratio of current assets to current
				liabilities, as determined under paragraph (1)(B);
									(iii)has failed to
				maintain an acceptable average ratio of vacant unit months to eligible unit
				months during any calendar year, as determined under paragraph (1)(C), and that
				the failure is not the result of changes in market conditions; or
									(iv)has failed to
				account for its revenues and expenses, misappropriated Federal funds, or
				otherwise failed to comply with applicable Federal law.
									(B)Housing voucher
				programNotwithstanding any other provision of law, the Secretary
				may designate a small public housing agency as a troubled small public housing
				agency with respect to the housing voucher program of the small public housing
				agency only if the Secretary determines that the agency—
									(i)has failed to
				comply with the inspection requirements under paragraph (2)(A);
									(ii)during the
				calendar year has failed to maintain an acceptable lease-up rate or budget
				utilization rate, as determined under paragraph (2)(B); or
									(iii)has failed to
				account for its revenues and expenses, misappropriated Federal funds, or
				otherwise failed to comply with applicable Federal law.
									(C)Appeals
									(i)EstablishmentThe
				Secretary shall establish an appeals process under which a small public housing
				agency may dispute a determination of deficiency.
									(ii)OfficialThe
				appeals process established under clause (i) shall provide for a decision by an
				official who has not been involved, and is not subordinate to a person who has
				been involved, in the original determination of deficiency.
									(D)Corrective
				action agreement
									(i)Agreement
				requiredNot later than 60 days after the date on which a small
				public housing agency is designated as a troubled public housing agency, the
				Secretary and the small public housing agency shall enter in to a corrective
				action agreement under which the small public housing agency shall undertake
				actions to correct the deficiencies upon which the designation is based.
									(ii)Terms of
				agreementA corrective action agreement entered into under clause
				(i) shall—
										(I)have a term of 1
				year, and shall be renewable at the option of the Secretary;
										(II)provide, where
				feasible, for technical assistance to assist the public housing agency in
				curing its deficiencies;
										(III)provide
				for—
											(aa)reconsideration
				of the designation of the small public housing agency as a troubled small
				public housing agency not less frequently than annually; and
											(bb)termination of
				the agreement when the Secretary determines that the small public housing
				agency is no longer a troubled small public housing agency; and
											(IV)provide that in
				the event of substantial noncompliance by the small public housing agency under
				the agreement, the Secretary may—
											(aa)contract with
				another public housing agency or a private entity to manage the public housing
				of the troubled small public housing agency;
											(bb)withhold funds
				otherwise distributable to the troubled small public housing agency;
											(cc)assume
				possession of, and direct responsibility for, managing the public housing of
				the trouble small public housing agency;
											(dd)petition for the
				appointment of a receiver, in accordance with section 6(j)(3)(A)(ii);
				and
											(ee)exercise any
				other remedy available to the Secretary in the event of default under the
				public housing annual contributions contract entered into by the small public
				housing agency under section 5.
											(E)Emergency
				actionsNothing in this paragraph may be construed to prohibit
				the Secretary from taking any emergency action necessary to protect Federal
				financial resources or the health or safety of residents of public housing
				projects.
								(d)Reduction of
				administrative burdens
							(1)Reports
								(A)Comparability
				with section 8 requirementsNotwithstanding any other provision
				of law, and except as otherwise provided in this section, the Secretary may not
				require a small public housing agency to submit any report, plan, or other
				information with respect to the public housing units, projects, or programs of
				the small public housing agency if the report, plan, or other information is
				not required to be submitted by the owner of a project assisted under section 8
				that is covered by a mortgage insured by the Secretary.
								(B)Exception for
				designated housing for elderly and disabled familiesA small
				public housing agency shall submit to the Secretary the plan required by
				section 7 in order to designate occupancy in public housing units in accordance
				with section 7.
								(C)ComplianceFor
				purposes of determining the benefits or funding available to a small public
				housing agency, the small public housing agency shall be deemed to be in
				compliance with a requirement under Federal law to submit a report, plan, or
				other information with respect to the public housing units, projects, or
				programs of the small public housing agency if the small public housing agency
				submits the reports, plans, or other information required under subparagraphs
				(A) and (B).
								(2)Community
				service
								(A)In
				generalNotwithstanding any other provision of law, a small
				public housing agency may elect to comply with the requirements under section
				12(c)(3) through the use of tenant certifications.
								(B)Monitoring of
				complianceThe Secretary may not impose any administrative burden
				or requirement with respect to the monitoring of compliance with section 12(c)
				on a small public housing agency that has made an election under subparagraph
				(A), except a requirement to obtain tenant certifications and make the tenant
				certifications available to the Secretary. For purposes of this subparagraph,
				the term administrative burden or requirement includes a
				requirement to review or verify information contained in a tenant
				certification.
								(C)Determination
				of noncomplianceA small public housing agency may not make an
				election under subparagraph (A) if the Secretary determines that there is
				substantial noncompliance by the tenants at the small public housing agency
				with the requirements of section 12(c).
								(3)Economic
				opportunitySection 3 of the Housing and Urban Development Act of
				1968 (12 U.S.C. 1701u) shall apply to a small public housing agency only to the
				extent that such section 3 applies to the owner of a project assisted under
				section 8 of this Act.
							(4)Asset
				managementAt the request of a small public housing agency or a
				public housing agency that administers not more than 400 public housing
				dwelling units, the Secretary shall exempt the small public housing agency or
				public housing agency from any asset management requirement otherwise imposed
				by the Secretary on public housing agencies.
							(5)Environmental
				reviews
								(A)ExemptionNotwithstanding
				any other provision of law, a small public housing agency shall be exempt from
				any environmental review requirements with respect to a development or
				modernization project having a total cost of not more than $100,000.
								(B)Streamlined
				proceduresThe Secretary shall, by rule, establish streamlined
				procedures for environmental reviews of small public housing agency development
				and modernization projects having a total cost of more than $100,000.
								(e)Fungibility
							(1)In
				generalNotwithstanding any other provision of law and subject to
				paragraph (2), a small public housing agency may—
								(A)combine funds
				provided to the small public housing agency for voucher assistance under
				section 8(o), from the Capital Fund, and from the Operating Fund; and
								(B)use the funds
				combined under subparagraph (A) for any activity authorized under section 8(o)
				or subsection (d) or (e) of section 9.
								(2)LimitationIn
				using funds combined under paragraph (A), a small public housing agency shall
				assist substantially the same number of low-income families, with a comparable
				mix of families by family size, as it did in the year preceding its
				qualification as a small public housing agency, with appropriate adjustments
				made by the Secretary on the basis of any increase or decrease in the number of
				vouchers or units assisted.
							(f)Project-Based
				vouchersWith respect to a program carried out by a small public
				housing agency under section 8(o)—
							(1)section
				8(o)(13)(B) shall be applied by substituting 50 percent for
				20 percent; and
							(2)section
				8(o)(13)(C) shall not apply.
							(g)Conversion to
				section 8
							(1)In
				generalA small public housing agency may, subject to the
				availability of appropriations and approval by the Secretary, convert all or a
				portion of the public housing units of the small public housing agency to
				project-based voucher assistance under section 8(o)(13) or to project-based
				assistance under section 8.
							(2)Project-Based
				voucher assistance
								(A)Inapplicable
				provisionsSubparagraphs (B), (C), and (D) of section 8(o)(13)
				shall not apply to public housing units converted to project-based voucher
				assistance under paragraph (1).
								(B)Rent
				calculation for tax-credit projectsRents for public housing
				units converted to project-based voucher assistance under paragraph (1) shall
				be established in accordance with section 8(o)(13)(H), without regard to
				whether or not a project is located in a qualified census tract.
								(3)Project-based
				assistance
								(A)Initial
				rents
									(i)EstablishmentInitial
				rents for public housing units converted to section 8 project-based assistance
				under paragraph (1) shall be established, at the option of the small
				agency—
										(I)at the comparable
				rent for unassisted units in the area; or
										(II)on a budget
				basis.
										(ii)Budget-based
				rentsIn approving a budget-based rent under clause (i)(II), the
				Secretary shall take into account the need to provide for sufficient
				replacement reserves to offset a reduction or elimination of capital subsidy
				funds for a project and for debt service on loans to fund capital
				improvements.
									(B)Rent
				adjustmentsThe Secretary shall annually adjust the rents
				established under subparagraph (A) using an operating cost adjustment factor
				established by the Secretary (which shall not result in a negative adjustment)
				or, at the request of the owner, on a budget basis.
								(C)TermThe
				term of any contract for assistance payments pursuant to this paragraph shall
				be the longer of 20 years or the remaining period during which the project
				would have been required to be operated as public housing (as calculated
				immediately prior to the conversion).
								(D)Other
				provisionsExcept as otherwise provided in this subsection, a
				project converted under paragraph (1) shall be subject to the provisions of
				section 524 of the Multifamily Assisted Housing Reform and Affordability Act of
				1997 (42 U.S.C. 1437f note).
								(4)Release of
				encumbrancesAt the time of conversion of a project under
				paragraph (1), the Secretary shall release the project from any applicable
				annual contributions contract and release and cancel of record all deeds of
				trust and other instruments encumbering the project in favor of the Federal
				Government. Upon conversion, a project shall no longer be subject to Federal
				laws and requirements applicable solely to public housing projects.
				Administrative oversight of public housing units converted to section 8
				project-based assistance under paragraph (1) shall be transferred to the Office
				of Housing within the Department of Housing and Urban Development.
							(5)Transfer of
				fundsUpon conversion of a project under paragraph (1), the
				Secretary shall reprogram to the appropriate section 8 account—
								(A)an amount of
				public housing Operating Fund budget authority equal to that which would
				otherwise be allocated to the converted project; and
								(B)an amount of
				public housing Capital Fund budget authority otherwise allocable to the small
				public housing agency with respect to the converted project.
								(h)Replacement
				housing factor fundsDuring
				the first year of each 5-year period for which a small public housing agency
				qualifies for the addition of a replacement housing factor under section
				905.10(i) of title 24, Code of Federal Regulations, the Secretary shall pay to
				the small public housing agency the portion of the total amount that the
				Secretary plans to make available to the small public housing agency from the
				Capital Fund established under section 9(d) during that 5-year period that is
				attributable to the addition of the replacement housing
				factor.
						.
			(b)Technical and
			 conforming amendmentsSection 5A of the United States Housing Act
			 of 1937 (42 U.S.C. 1437c–1) is amended—
				(1)in subsection
			 (b), by striking paragraph (3);
				(2)in subsection
			 (e), by striking paragraph (4); and
				(3)in subsection
			 (f), by striking paragraph (5).
				4.Rent reform
			 demonstration project for small public housing agencies
			(a)DefinitionsIn this section, the following definitions
			 shall apply:
				(1)Extremely
			 low-income familyThe term extremely low-income
			 family means a family whose income does not exceed 30 percent of the
			 median income for the area, as determined by the Secretary with adjustments for
			 smaller and larger families, except the Secretary may establish income ceilings
			 higher or lower than 30 percent of the median income for the area on the basis
			 of the Secretary’s findings that such variations are necessary because of
			 unusually high or low family incomes in the area.
				(2)IncomeThe
			 term income shall have the meaning given that term by section
			 3(b)(4) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)(4)).
				(3)Low-income
			 familyThe term low-income family means a family
			 whose income does not exceed 80 percent of the median income for the area, as
			 determined by the Secretary with adjustments for smaller and larger families,
			 except the Secretary may establish income ceilings higher or lower than 80
			 percent of the median incomes for the area on the basis of the Secretary’s
			 findings that such variations are necessary because of unusually high or low
			 family incomes in the area.
				(4)Median income
			 for the areaThe term median income for the area
			 means the median income of all families in a geographic area, as determined by
			 the Secretary.
				(5)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(6)Small public
			 housing agencyThe term
			 small public housing agency has the same meaning as in section
			 37(a) of the United States Housing Act of 1937, as added by this Act.
				(7)Very low-income
			 familyThe term very low-income family means a
			 family whose income does not exceed 50 percent of the median income for the
			 area, as determined by the Secretary with adjustments for smaller and larger
			 families, except the Secretary may establish income ceilings higher or lower
			 than 50 percent of the median income for the area on the basis of the
			 Secretary’s findings that such variations are necessary because of unusually
			 high or low family incomes in the area.
				(b)In
			 generalThe Secretary shall carry out a demonstration project to
			 examine how various methods of determining rent in public housing
			 affect—
				(1)the
			 administrative burden on small public housing agencies; and
				(2)the residents of
			 public housing.
				(c)Scope of
			 demonstration project
				(1)Request to
			 participateThe Secretary shall select small public housing
			 agencies to participate in the demonstration project from among small public
			 housing agencies that request to participate in the project.
				(2)NumberThe
			 Secretary shall select not more than 20 percent of the total number of small
			 public housing agencies to participate in the demonstration project.
				(3)RepresentationThe
			 Secretary shall select small public housing agencies representing a broad range
			 of geographic areas and urban and rural locations.
				(d)Rent-Setting
			 mechanismsA small public housing agency participating in the
			 demonstration project shall select 1 or more of the following methods for
			 establishing a family’s rent contribution for a dwelling unit in public
			 housing:
				(1)Tiered
			 system
					(A)Initial
			 rentsA tiered system under which the amount of initial rent is
			 as follows:
						(i)For
			 an extremely low-income family, an amount equal to 30 percent of 10 percent of
			 the median income for the area.
						(ii)For a very
			 low-income family, an amount equal to 30 percent of 30 percent of the median
			 income for the area.
						(iii)For a
			 low-income family, an amount equal to 30 percent of 50 percent of the median
			 income for the area.
						(B)Subsequent
			 rentsThe rent determined in accordance with subparagraph (A)
			 shall be adjusted annually by the small public housing agency on the basis of
			 changes in area median incomes and shall apply to the continued occupancy of an
			 assisted family.
					(C)Over-income
			 familiesA family assisted under a tiered system established
			 under subparagraph (A) whose income exceeds 80 percent of the median income for
			 the area shall pay a rent equal to the higher of 30 percent of 80 percent of
			 the median income for the area or the market rent for the unit as determined by
			 the small public housing agency.
					(2)Gross
			 income
					(A)Initial
			 rentsA method under which rent is established in an amount that
			 varies between 26 to 28 percent of a family’s income, based on family
			 characteristics as determined by the small public housing agency.
					(B)Subsequent
			 rentsThe rent determined in accordance with subparagraph (A)
			 shall be adjusted annually between income recertifications on the basis of
			 factors selected by a small public housing agency that are most relevant to the
			 status of a resident.
					(C)Minimum
			 rentIn establishing rents in accordance with subparagraph (A), a
			 small public housing agency may impose a minimum rent.
					(3)Existing rent
			 mechanismsA small public housing agency may use 1 or more of the
			 above methods for determining rents in combination with the method for
			 establishing rents pursuant to section 3 of the United States Housing Act of
			 1937 (42 U.S.C. 1437a).
				(e)Income
			 recertificationsReviews of family income under paragraphs (1),
			 (2), and (3) of subsection (d) shall be made at least once every 5 years,
			 except a family may request a recertification and adjustment in rent at any
			 time if the family income has changed by an amount established by the small
			 public housing agency. In determining family income, the small public housing
			 agency may use the income of the family as determined by the small public
			 housing agency for the preceding year.
			(f)Hardship
			 exceptionA small public housing agency shall adopt a hardship
			 policy, comparable to the policy contained in section 3(a)(3)(B) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437a(a)(3)(B)), for use in connection
			 with a minimum rent imposed under subsection (d)(2)(C) and in connection with
			 rents established under paragraphs (1), (2), and (3) of subsection (d).
			(g)Reports
				(1)In
			 generalNot later than 5 years after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report on the results of the
			 demonstration project carried out under this section.
				(2)Recommendations
			 for actionThe report submitted under paragraph (1) shall contain
			 recommendations that Congress take 1 or more of the following actions:
					(A)Continue the
			 demonstration project for a specified period of time.
					(B)Expand the number
			 of participants in the demonstration project.
					(C)Apply the terms
			 of the demonstration project to all small public housing agencies.
					(D)Change any of the
			 terms of the demonstration project.
					(E)Terminate the
			 demonstration project.
					(3)Recommendations
			 for permanent legislationThe Secretary shall submit to Congress
			 recommendations for permanent legislation that implements rent reform for small
			 public housing agencies—
					(A)with the report
			 required under paragraph (1); or
					(B)before the date
			 on which the Secretary submits the report required under paragraph (1).
					5.Energy
			 conservationSection 9(e)(2)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)(2)) is amended by
			 adding at the end the following:
			
				(D)Freeze of
				consumption levels
					(i)In
				generalA small public housing agency, as defined in section
				37(a), may elect to be paid for its utility and waste management costs under
				the formula for a period, at the discretion of the small public housing agency,
				of up to 20 years based on the small public housing agency’s average annual
				consumption during the 3-year period preceding the year in which the election
				is made (hereafter referred to as consumption base
				level).
					(ii)Initial
				adjustment in consumption base levelThe Secretary shall make an
				initial one-time adjustment in the consumption base level to account for
				differences in the heating degree day average over the most recent 20-year
				period compared to the average in the consumption base level.
					(iii)Adjustments
				in consumption base levelThe Secretary shall make adjustments in
				the consumption base level to account for an increase or reduction in units, a
				change in fuel source, a change in resident controlled electricity consumption,
				or for other reasons.
					(iv)SavingsAll
				cost savings resulting from an election made pursuant to this subparagraph
				shall accrue to the small agency and may be used for any public housing purpose
				at the discretion of the small public housing agency.
					(v)Third
				partiesA small public housing agency making an election under
				this subparagraph may use, but shall not be required to use, the services of a
				third party in its energy conservation program. The small public housing agency
				shall have the sole discretion to determine the source, and terms and
				conditions, of any financing used for its
				program.
					.
		6.ConsortiaNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 develop and deploy all electronic information systems necessary to accommodate
			 full consolidated reporting by public housing agencies electing to operate in
			 consortia under section 13(a) of the United States Housing Act of 1937 (42
			 U.S.C. 1437k(a)).
		7.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect 60 days after the date of
			 enactment of this Act.
		
